Citation Nr: 1034300	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  09-16 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUES

1.  Entitlement to service connection for a lung disorder, to 
include as due to exposure to asbestos and chemicals.  

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.  



REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' 
Affairs



WITNESSES AT HEARING ON APPEAL

The Veteran and spouse
ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran had active duty from December 1971 to October 1979.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska.  

The issue of entitlement to an increased rating for 
migraine headaches being referred has been raised by the 
record, but has not been adjudicated by the RO.  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the RO for appropriate action.  

The issue of entitlement to a total disability rating based on 
individual unemployability (TDIU) is addressed in the remand 
portion of the decision below and is remanded to the RO via the 
Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  There is no evidence of a respiratory disorder until several 
years after the Veteran's separation from service.  

2.  The evidence shows that the Veteran's current lung disorder 
is not related to service, including due to exposure to asbestos 
and chemicals during service.  




CONCLUSION OF LAW

A lung disorder, to include as due to exposure to asbestos and 
chemicals, was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist provisions.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

The RO's March 2008 letter advised the Veteran of the foregoing 
elements of the notice requirements.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); Dingess/Hartman, 19 Vet. App. at 
473.  

The duty to assist the Veteran has also been satisfied in this 
case.  The RO has obtained the Veteran's service treatment 
records, as well as his identified VA and private medical 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As 
for his claim for entitlement to service connection for a lung 
disorder, the RO obtained a VA medical opinion concerning the 
etiology of the Veteran's current lung disorder.  This opinion 
was based upon a physical examination of the Veteran, a review of 
his claims file, and the examiner provided a rationale for the 
conclusion reached.  Moreover, the Veteran has neither advanced 
an argument that the examination was deficient in any respect, 
nor that he was prejudiced thereby.  The Board therefore 
concludes that the April 2009 medical opinion is adequate for 
evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007) (holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).  Finally, there is no sign 
in the record that additional evidence relevant to the issues 
being decided herein is available and not part of the record.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Pond v. West, 12 Vet. App. 341, 346 (1999).  

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
all of the evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis herein 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

Historically, the Veteran served on active duty in the United 
States Navy from December 1971 to October 1979.  His report of 
separation listed his military occupational specialty as a 
hospital corpsman.  The Veteran contends that he was exposed to 
asbestos and insecticides in the course of his duties during 
service and that exposure caused his current lung disease.  

The Veteran's service records, including the report of his 
separation examination in October 1979, do not document his 
exposure to asbestos or insecticides.  Service treatment records 
show that he had asthma as a child; however, there is no evidence 
of respiratory complaints or pertinent abnormal clinical findings 
during service.  

The post-service medical records show that the Veteran has been 
treated for coronary artery disease, with congestive heart 
failure, since at least 2001.  VA clinic records dated from 2004 
note the presence of occasional wheezes heard on auscultation, 
but a diagnosis of a respiratory disorder was not made.  In July 
2009, the Veteran was hospitalized for treatment of pneumonia.  
No examiner attributed the Veteran's pneumonia to service.  

The Veteran was afforded a VA compensation examination in April 
2009 to obtain an opinion regarding the etiology of any current 
respiratory disorder.  The examiner reviewed the medical records, 
and interviewed and examined the Veteran.  The report describes 
the Veteran's respiratory history in detail, including his 
reported exposure to asbestos and insecticides during service, 
noting that he first reported symptoms of shortness of breath and 
difficulty breathing approximately five to six years after his 
separation from service.  The Veteran described wheezing on a 
daily basis.  The examiner noted that a review of the current and 
previous x-rays did not demonstrate any evidence of pleural 
thickening, calcified pleural plaques, or other evidence of 
asbestosis or scarring from previous pulmonary injuries due to 
smoke fumes or other potential toxins.  The examination included 
pulmonary function studies.  The examiner diagnosed bronchospasm 
due to an obstructive respiratory disorder.  The examiner 
concluded that it was "less likely as not" that the Veteran's 
current lung condition was caused by or the result of his 
exposure to asbestos, insecticide spray, or fumes during service.  
The rationale given was that there was no evidence of asbestosis 
on objective testing.  

Imaging of the lungs demonstrates no calcified pleural 
plaques, pleural thickening interstitial fibrosis, or 
other evidence consistent with previous asbestos 
exposure.  Furthermore, there is no scarring or other 
objective evidence suggestive of previous respiratory 
or pulmonary injury secondary to insecticide spray, 
smoke, or fumes.  

The Veteran and his wife testified at a Board videoconference 
hearing in October 2009.  They testified that he had lung 
problems after service, with frequent colds and pneumonia every 
winter since 1987.  Their testimony also noted that the Veteran 
started using an inhaler in 1988.  The Board finds the testimony 
by the Veteran, who is now a registered nurse, and the testimony 
of his wife to be credible.  However, the Board accords more 
probative weight to the opinion of the VA physician who reviewed 
the entire claims file, to include the medical records, pulmonary 
function tests, and imaging results of the lungs, as well as 
interviewed and examined the Veteran in April 2009.  

In summary, there is no evidence of any respiratory disorder 
until several years after the Veteran's separation from service, 
and the objective medical evidence shows that the Veteran's 
current respiratory disorder is not related to service. 

Thus, the preponderance of the evidence shows that the Veteran 
does not currently have a lung disorder related to his military 
service, and therefore, service connection for a lung disorder, 
to include as due to exposure to asbestos and chemicals is not 
warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

Service connection for a lung disorder, to include as due to 
exposure to asbestos and chemicals, is denied.  



REMAND

At the Veteran's videoconference hearing, he testified that his 
service-connected migraine headaches had worsened, that they were 
now occurring two to three times a week, and that they caused him 
to lose visual fields.  The issue of an increased rating for his 
service-connected headaches has not been adjudicated by the RO 
and is not currently on appeal.  However, the issue of 
entitlement to a TDIU is inextricably intertwined with that 
issue.  Accordingly, the Veteran's increased rating claim must be 
addressed by the RO prior to the Board's consideration of the 
TDIU claim presently on appeal.  

Accordingly, the case is remanded for the following action: 


After developing and adjudicating the 
Veteran's claim for an increased rating for 
his service-connected migraine headache, 
the RO must again consider his claim for a 
TDIU.  If the claim on appeal remains 
denied, the Veteran and his representative 
must be provided a supplemental statement 
of the case.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.  

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


